BICKETT, Chief Justice
(dissenting).
For the reasons shown below, I respectfully dissent from the majority decision, which I regard as being fundamentally erroneous and involving dangerous consequences.
This is an appeal from the order of the district court sustaining a plea to the jurisdiction, based on the theory that the suit was in *676effect one against the' state without its consent. The defendants, a road district engineer and a county highway maintenance supervisor, employees of the state highway commission, contend that they are the state, and are therefore immune from suit, so far as the asserted cause of action is concerned. The legal sufficiency of the cause of action is not involved, because the demurrer was not passed upon by the trial court and there was no trial upon the merits. The only action of the trial court was to sustain the plea to the jurisdiction. The sole question, therefore, before this court is whether these employees are so clothed with the attributes of sovereignty as to be no longer subject to the courts of the land for an alleged violation of the legal right of the citizen.
Elsie Mosheim, exe'cutrix of the will of Emil Mosheim, deceased, and others, plaintiffs below, alleged in their petition against J.G. Rollins, district engineer of the Fifteenth road district, and J. K. Jones, supervisor of maintenance of Highways in Guadalupe county, defendants, in substance: That plaintiffs were the owners of separate tracts of land abutting upon a certain highway known as No. 3-A, for which an easement for a right of way 120 feet in width was conveyed by plaintiffs, respectively, to the state of Texas; that these adjoining lands were valuable farm lands in a high state of cultivation and were planted to cotton, corn, and other agricultural products, as they had been for many years past; that defendants were wrongfully planting Bermuda grass upon the right of way contiguous to the cultivated lands of plaintiffs; that this grass, planted and watered as it was, would inevitably spread onto the lands of plaintiffs; that this grass is a noxious and infectious one that spreads rapidly from its seed, roots, and branches; that, once having started growing, it is almost incapable of eradication and is ruinous to farm or cultivated land; and that the acts of defendants were wanton, malicious, and illegal. The prayer of the petition was for an injunction to restrain the commission of the alleged wrongful acts.
Defendants, in their plea to the jurisdiction of the court, alleged that they were employees of the state highway commission of Texas; that the commission was an administrative branch of the state government; that defendants acted as agents of the commission ; that the suit was in effect one against the state; and that plaintiffs had not obtained legislative consent to maintain the suit.
The suit of a citizen seeking to enjoin one who is an officer or agent of the state from the commission of an act that would unlawfully deprive the citizen of his property or injure him in the free enjoyment of it is not a suit against the state. No such public servant, even though purporting so to act under the authority of the state, can claim the immunity of the state from suit and thereby evade the jurisdiction of the courts. There are innumerable instances where.the courts have taken jurisdiction of suits of individuals seeking protection against unlawful aggression and invasion" of rights of personal security and of private property by public servants. The badge of authority is of no consequence whatsoever if the act violates the constitutional or legal right of the citizen. The law upon the point is too well settled to require elaboration. Stanley v. Schwalby, 85 Tex. 348, 349, 19 S. W. 284; Conley v. Daughters of the Republic, 106 Tex. 80, 156 S. W. 197, 157 S. W. 937; Conley v. Texas Division of United Daughters of Confederacy (Tex. Civ. App.) 164 S. W. 24; State v. Epperson, 121 Tex. 80, 42 S.W.(2d) 228; Whatley v. Patten, 10 Tex. Civ. App. 77, 31 S. W. 60; Imperial Sugar Co. v. Cabell (Tex. Civ. App.) 179 S. W. 83; United States v. Lee, 106 U. S. 196, 1 S. Ct. 240, 261, 27 L. Ed. 171; Hamill v. Hawks (C. C. A.) 58 F.(2d) 41; Sterling v. Constantin, 287 U. S. 378, 53 S. Ct 190, 77 L. Ed. 375.
The Supreme Court of the United States in United States v. Lee, supra, in 1882, vindicated the right of the son of General Robert E. Dee to maintain an action against the defendants, who were officers of the United States acting under orders of the President and the Secretary of War, but who were, as their predecessors had been for twenty years, naked trespassers upon the Arlington estate. In the course of the opinion, one of the greatest of that court, it was said:
“No man in this country is so high that he is above the law. No officer of the law may set that law at defiance with impunity. All the officers of the government, from the highest to the lowest, are creatures of the law and are bound to obey it.
“It is the only supreme power in our system of government, and every man who by accepting office participates in its functions is only the more strongly bound to submit to that supremacy, and to observe the limitations which it imposes upon the exercise of the authority which it gives.
“Courts of justice are established, not only to decide upon the controverted rights of the *677citizens as against each other, but also upon rights in controversy Between them and the government, and the docket of this court is crowded with controversies of the latter class.
“Shall it be said, in the face of all this, and of the acknowledged right of the judiciary to decide in proper cases, statutes which have been passed by both branches of congress and approved by the president to be unconstitutional, that the courts cannot give remedy when the citizen has been deprived of his property by force, His estate seized and converted to the use of the government without any lawful authority, without ány process of law, and without any compensation, because the president has ordered It and his officers are in possession?
“If such be the law of this country, it sanctions a 'tyranny which has no existence in the monarchies of Europe, nor in any other government which has a just claim to well-regulated liberty and the protection of personal rights.
“It cannot be, then, that when in a suit between two citizens for the ownership of real estate, one of them has established his right to the possession _of the property according to all the forms of judicial procedure, and by the verdict of a jury and the judgment of the court, the wrongful possessor can say successfully to the court, ‘Stop, here; I hold by order of the president,__ and the progress of justice must be stayed.’ That, though the nature of the controversy is one peculiarly appropriate to the judicial function, though the United States is no party to the suit, though one of the three great branches of the government to which by the constitution this duty has been assigned has declared its judgment after a fair trial, the unsuccessful party can-interpose an absolute veto upon that judgment by the production of an order of the- secretary of war, which that officer had no more authority to make than the humblest private citizen.”
The majority opinion appears to rest upon the conclusion that the petition'fails to state a good cause of action and is subject to a general demurrer. That question is not before this court, for, as stated, this appeal is from a judgment sustaining a plea to the jurisdiction upon the ground that it is a suit against the state. The issue before this court is as to who is sued, not as to whether a good cause of action is asserted. The premature decision of the latter question has -the immediate effect of finally disposing of the suit without even giving the plaintiffs an opportunity to amend their petition, if they should so desiré, as they would unquestionably be entitled to do under the usual procedure.
Infinitely more serious and dangerous, however, is the effect of the majority decision to invest subordinate state employees, who are not even of the rank of public officers, with a sanctity and immunity from the judicial process. This is at war with the spirit and genius of our people, as reflected in our constitutional history and in both state and Federal Constitutions. Presently, under such a precedent, the courts, the last refuge of the citizen, may be unavailing as against the public officer aggressor. For there the complaint of the citizen will be parried with the weapon of tyrants, “L’état, c’est moi” (I am the state). That pronouncement of Louis XIV, first uttered before a judge who dared refer to “the state and the king,” put an end to justice as between the king ánd his minions and the people. The inevitable result was the Reign of Terror. I fear my brethren have sown the dragon’s teeth that will bring forth a harvest of wbe. I can do no more than by this dissent to sound the tocsin.
Therefore, in my opinion, the trial court erred in holding that this was a suit against the- state and in sustaining the plea to the jurisdiction, and the judgment should be reversed and the cause remanded.